DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kido (AU 734139).
With regard to claim 1, Kido teaches a tack welding method of tack-welding a part of a 
joint portion of a first joint and a second joint at a predetermined interval before main welding (“objects of the method of laser tack welding also disclosed herein are steel materials 25 to 50 mm long, and are principally sheet bars having been rough-rolled…”, pg. 25, ln. 18-19), the tack welding method comprising: supplying a filler metal (W) to the joint portion (located at projected wire portion WE, FIG. 17), irradiating laser light (LB via 235) to the joint portion while deflecting the laser light (via mirror 237), and melting the filler metal with the laser light to be welded to the joint portion (“the filler wire is stably melted by the plasma near the welding point to form uniform penetration and improve the welding ability”, .
	Kido does not teach explicitly the limitation of the limitation “cutting”.   However, Kido teaches “melting” the filler wire and it is submitted that it would have been obvious before the effective date of the 
With regard to claim 2, Kido teaches the filler metal (W) is supplied to the joint portion while being pressed in a state where the filler metal is inclined by a predetermined angle (FIG. 18 illustrates a wire supply nozzle 225 which is inclined with a projected wire portion WE being transferred at a predetermined welding location).
With regard to claim 4, Kido teaches the first joint is constituted by both end portions of a cross section of a steel material having a substantially U-shaped or substantially semicircular cross section, and the second joint is constituted by a steel material having a cross section including both end portions facing the both end portions of the first joint.
With regard to claim 6, which is directed to a tack welding apparatus, whereas claim 1 which is directed toward a tack welding method, includes the same limitations as that of claim 1 except being directed toward a structural device/apparatus.   Accordingly, the prior art applied toward claim 1 is equally applicable toward claim 6.   Furthermore, with respect to the method step claimed in claim 1, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed in claim 6, it will obviously perform the method steps as claimed, and vice-versa.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I)". 
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kido (AU 734139) in view of Yamada (US 6792678).
With regard to claim 3, Kido teaches the invention as claimed; however, the citation does not teach the limitation of the laser light is horizontally irradiated with the first joint and the second joint disposed vertically.   However, Yamada teaches the aforementioned limitation at FIG. 5 which illustrates laser welding being performed horizontally.
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kido reference, such that the laser light is horizontally 
With regard to claim 5, Yamada teaches two joint portions on left and right sides of the steel material are simultaneously welded (FIG. 5; col. 8, ln. 53 to col. 9, ln. 5).   It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kido reference, such that the two joint portions on left and right sides of the steel material are simultaneously welded to enhance the strength of the subject weld (col. 8, ln. 53 to col. 9, ln. 5)
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761